Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-5 is/are pending in the application.

After careful review of the original specification, the Examiner finds the following lexicographic definitions:  
A frequency of the original backlight control signal CS_1 and a resolution of the original backlight control signal CS_1 (resolution of the backlight module) satisfy the formula(2) below: 
FX = F_vsync x PWMperiod... (2) 
F_vsync is the frequency of the original backlight control signal CS_1, 
PWMperiod is corresponding to the resolution of the original backlight control signal CS_1 (resolution of the backlight module), 
an FX is a fixed value. 
In other words, the frequency of the original backlight control signal CS_1 is inversely proportional to the resolution of the original backlight control signal CS_1 (resolution of the backlight module).”).  Specifically, as best understood by Examiner, FX= F_vsync. x resolution of a backlight control signal.  
B) PWMperiod does not appear to be explicitly redefined.  Therefore the plain meaning of PWMperiod appears to correspond to pulse width modulation period of a control signal.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior filed U.S. Application Serial No. 17/010979 (now U.S. Patent No. 11100873) filed on September 3, 2020.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Patent Publication No. 20070103424 in view of ordinary skill in the art.

Consider claim 1, Huang teaches a display system, comprising: a timing controller data (see Huang figure 4, 420, 410) configured to determine a first mode or a second mode according to display data (see Huang figure 1, S110 and paragraphs 0024-0036 specifically for example paragraph 0026-0027 where a static frame or a dynamic frame may be determined), 

wherein in the first mode, the timing controller increases a frequency of an original backlight control signal (see Huang figure 1, S120-S130 and paragraphs 0024-0036 specifically for example paragraphs 0027 where when the motion detection result shows that the frame is a dynamic frame, steps S120 to S135 are carried out to improve the power consumption and image quality by modulating the light source of the display panel, especially by dynamically changing the lighting frequency of the backlight modular. This embodiment uses the motion detection result to activate the dynamic blinking backlight control mechanism), 

wherein in the second mode (see Huang figure 1, element S110 and paragraphs 0024-0036 specifically for example paragraph 0026 where the static frame does not need to imitate the CRT display to temporarily interrupt the image, the backlight is kept lit without blinking when the motion detection result shows that the frame is a static frame (step S115), thereby reducing the power consumption and prolonging the service life of the backlight), 

a display panel configured to be controlled based on the display data and the adjusted backlight control signal, to display an image (see Huang figure 1 and paragraphs 0024-0036 specifically for example paragraph 0024 where the aforementioned frame to be displayed will be displayed on a display panel.).

Huang is silent regarding “resolution” of a “backlight control signal”.  However based on Applicant’s definition of resolution FX = F_vsync x PWMperiod, one of ordinary skill in the art would readily recognize:
a) when resolution increases, frequency MUST decrease (for example assuming FX=1 then when PWMperiod is large, F_vsync decreases and when PWMperiod is small F_vsync increases)
b) frequency = FX/PWMperiod 
Therefore, PWMperiod must increase in order for frequency to decrease.  

Huang clearly discloses that a frequency of blinking decreases when a static frame is determined (see Huang paragraph 0026 where the backlight is kept lit without blinking when the motion detection result shows that the frame is a static frame (step S115)).  Therefore, one of ordinary skill in the art would find it obvious that a resolution MUST have increased because Huang’s period of on time for a static image is greater than a period of on time for a dynamic image because Huang for a dynamic image blinks the backlights instead of keeping them lit.  Therefore, the claimed feature would have been obvious to one of ordinary skill in the art. 

Consider claim 2, Huang as modified by ordinary skill teaches all the limitations of claim 1 and further teaches wherein the timing controller comprises: 


a timing signal generator configured to output a timing control signal (see Huang figure 4, 451 and paragraph 0039 where timing controller 451 is electrically connected to the graphic unit 480 to receive the frame to be displayed presently. The timing controller 451 is further electrically connected to the control circuit 420 to scan the display panel 460 via the scanning driver 452 based on the scanning frequency determined by the control circuit 420. The data driver 453 cooperates with the scanning timing of the scanning driver 452 to transmit the scan line data to the display panel 460 to display the frame.); and 

a control circuit configured to determine the first mode and the second mode according to the display data, to output the adjusted backlight control signal (see Huang figure 4, 420, 410 and paragraphs 0024-0036 and figure 1, S105-S135), 

wherein the display panel is configured to receive the output data and the timing control signal (see Huang figure 4, 452, 453, 460 and paragraph 0039 where timing controller 451 is electrically connected to the graphic unit 480 to receive the frame to be displayed presently. The timing controller 451 is further 

Consider claim 3, Huang as modified by ordinary skill in the art teaches all the limitations of claim 2 and further teaches wherein the control circuit comprises: a determination circuit configured to output a determination signal according to the display data (see Huang figure 4, element 410, figure 1 and paragraphs 0024-0036 specifically for example paragraph 0024 where the motion condition of a frame to be displayed is detected to obtain a motion detection result and paragraph 0033-0035 where motion detection circuit 410 compares the presently displayed frame output by the graphic unit 480 and the previously displayed frame stored in the memory 470 to detect the motion condition of the frame, and accordingly outputs the motion detection result to the control circuit 420); and 

a controller configured to adjust the original backlight control signal according to the determination signal, and output the adjusted backlight control signal to control a driver, such that the driver controls a backlight module of the display panel according to the adjusted backlight control signal (see Huang figure 4, 420, 430, 440 and paragraphs 0035-0040 specifically for example paragraph 0038 

Consider claim 4, Huang as modified by ordinary skill teaches all the limitations of claim 1 and further teaches wherein the frequency is inversely proportional to the resolution (see Huang figure 1, S120-S130 and paragraphs 0024-0036 specifically for example paragraphs 0027 where when the motion detection result shows that the frame is a dynamic frame, steps S120 to S135 are carried out to improve the power consumption and image quality by modulating the light source of the display panel, especially by dynamically changing the lighting frequency of the backlight modular. This embodiment uses the motion detection result to activate the dynamic blinking backlight control mechanism and paragraph 0026 where the backlight is kept lit without blinking when the motion detection result shows that the frame is a static frame (step S115)).  Therefore, dynamic image backlight frequency is increased in comparison to static image backlight frequency where backlight is kept lit without blinking).

Consider claim 5, Huang as modified by ordinary skill teaches all the limitations of claim 1 and further teaches wherein the first mode corresponds to a high variation (see Huang figure 1, S120-S130 and paragraphs 0024-0036 specifically for example paragraphs 0027 where when the motion detection result shows that the frame is a dynamic frame, steps S120 to S135 are carried out to improve the power consumption and image quality by modulating the light source of the dynamically changing the lighting frequency of the backlight modular. This embodiment uses the motion detection result to activate the dynamic blinking backlight control mechanism) and the second mode corresponds to a low variation (see Huang figure 1, element S110 and paragraphs 0024-0036 specifically for example paragraph 0026 where the static frame does not need to imitate the CRT display to temporarily interrupt the image, the backlight is kept lit without blinking when the motion detection result shows that the frame is a static frame (step S115), thereby reducing the power consumption and prolonging the service life of the backlight).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazaki et al, U.S. Patent Publication No. 20050146532 (illumination control), Liao et al, U.S. Patent Publication No. 20200280657 (image display method), Chen, U.S. Patent Publication No. 20200143756 (display method), Yen et al, U.S. Patent Publication No. 20100265280 (driving circuit), Lin, 20070262733 (control method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625